Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 26, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145270(61)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145270
                                                                    COA: 301153
                                                                    Washtenaw CC: 98-011284-FH
  SHOU YU CHEN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 4,
  2012 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

         CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant reconsideration
  and, on reconsideration, would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 26, 2012                   _________________________________________
         d1217                                                                 Clerk